The application was filed herein August 26, 1931, and alleges that the petitioner is illegally restrained by the sheriff of Stephens county.
The state has offered no brief in this case and the court has had to satisfy itself as to the legality of the order without assistance from the county of Stephens or its proper officers. However, the application shows on its face that the court properly entered its order of commitment. See Ex parte Bowes, 8 Okla. Or. 201, 127 P. 20, and cases following it.
The writ is denied.